Title: To James Madison from George Hubbard, 15 October 1812
From: Hubbard, George
To: Madison, James


SirStonington. Ct. Octr. 15. 1812.
Inclosed herewith You have a List of the Crew of the private Armed Schooner “Lewis” of Stonington: which Privateer was captured about the 14th. August last and sent into Halifax.
It so happens that very few if any prizes are bro’t into Connecticut; it, of course, becomes very difficult to procure English Prisioners [sic] to be exchanged for the brave Crew of the “Lewis.” I am requested by a person concerned in the “Lewis” to state to your Excellency that the Crew, are really in a straitned condition, especially as it respects their living, being kept on a very scanty allowance. In addition I can say, as it respects the greater part of the Crew, they would doubtless be of much service to our Common Country. I beg your Excellency to give such instructions to Mr Mitchel at Halifax as will insure the speedy return of the Crew of the “Lewis.” Your Obt Humb Servant
Geo Hubbard
